Citation Nr: 1234419	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1957 to October 1957, with additional period of active duty or active duty for training in the U.S. Army National Guard Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran provided testimony at a December 2007 hearing before the decision review officer.  A transcript of the proceeding is associated with the claims folder.

This matter was previously before the Board in January 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A bilateral foot disability was not manifested during service and is not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101,1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in June 2005, November 2005, and March 2006.  

As for the duty to assist, VA has obtained service treatment records, obtained private treatment records, afforded the Veteran a VA examination, provided the Veteran an opportunity to testify before a decision review officer, and assisted the Veteran in obtaining evidence.  In April 2006 and July 2008 responses to the RO, the Veteran indicated that he had no further evidence to submit.  Moreover, as per the January 2011 remand directive, VA obtained the Veteran's service treatment records and service personnel records pertaining to his service in the U.S. Army National Guard.  Finally, VA confirmed the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has a current bilateral foot disability which had its onset in active service in 1957 during advanced training in South Carolina.  Specifically, he asserted that a sergeant saw him limping during training and pulled him aside to check his feet; the Veteran stated that he told the sergeant that his arches hurt and was driven to sick call where he was diagnosed with flat feet and provided arch support.  See December 2007 hearing transcript.  In his initial claim for service connection received in May 2005, the Veteran related the onset of foot problems to marching .  The Veteran does not contend, nor does the evidence show that he sustained such injury during his subsequent ACDUTRA OR INACDUTRA periods of service.    

The Veteran's March 1957 induction physical examination report shows normal findings of the feet and no foot complaints were raised in the accompanying report of medical history.  During active service, there is no showing of foot complaints.  The Veteran separated from active service in October 1957; however, there is no separation examination report of record.  

The Veteran's March 1960 U.S. Army National Guard induction physical examination report shows normal findings of the feet.  On the accompanying Report of Medical History, the Veteran answered "no" to having or ever having had foot trouble.  During this period of service, there is no showing of foot complaints.  

The Veteran's final period of ACDUTRA was from July 22, 1960 to August 5, 1960; however, there are no service treatment records for this period of service, to include an induction physical examination report and separation physical examination report.  The Veteran does not argue the onset of his current bilateral foot disability during this period of service.    

Following discharge, the first indication of the foot pain is documented in an April 1997 private treatment record pertaining to treatment for his back.  There was no diagnosis specific to the feet. 

Private treatment records dated in August 1998 through May 2000 demonstrate the Veteran sought treatment for numbness of his toes; however, such treatment was sought in connection with his lumbar spine disorder.    

In response to questioning at the December 2007 hearing, the Veteran testified that he didn't get treatment specifically for his foot complaints since service, but he continued to have foot pain when he had to stand for long periods of time.  

Pursuant to the Board remand, the Veteran underwent a VA examination in March 2011.  He reported that the onset of his bilateral foot pain was in 1957 during active service advanced training in South Carolina.  He stated that a sergeant saw him limping during training and pulled him aside to check his feet, and he told the sergeant that his arches hurt.  The Veteran stated that he was driven to sick call where he was initially diagnosed with flat feet and provided arch support.  The Veteran reported that he was able to perform his full duty after the initial diagnosis.  He stated that he currently experienced difficulty standing or walking for more than approximately 30 minutes.  He further stated that he utilized custom orthotics for his bilateral foot condition.  Upon examination and review of the claims file, the examiner diagnosed bilateral pes planus.  The examiner noted that although there appeared to be some mild hallux vagus clinically, it was not shown on x-ray.  The examiner opined that in the absence of any foot complaints or treatment within the service treatment records, it was less likely than not that the current bilateral foot disorder of pes planus had its onset or was otherwise related to service.  

The medical evidence demonstrates a current diagnosis of a bilateral pes planus disability; however, there are no complaints or documentation of foot pain until 1997.  Indeed, the Veteran's March 1960 U.S. Army National Guard induction physical examination report is negative for complaints, treatment, or a diagnosis for a bilateral foot disorder and included the Veteran's acknowledgement that did not have a history of foot trouble.  During the December 2007 hearing, the Veteran testified that during active service in South Carolina in 1957, he told a sergeant that his arches hurt, and was driven to sick call where he was diagnosed with flat feet and provided arch support.  In this regard, the Veteran is competent to report that his arches hurt during service, as such observation is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

Thus, the Board concedes that the Veteran's arches hurt and he was treated for foot pain during active service in 1957.  However, the fact remains that a subsequent March 1960 induction physical examination report was clinically normal and that significantly, the Veteran failed to report a history of bilateral foot pain or injury.  This weighs heavily against the claim, as it tends to show the 1957 complaints were acute and transitory.

To the extent that the Veteran's statements report continuous symptoms, again such statements do not appear credible because his March 1960 examination was silent for any reported history and the first documented complaint of foot pain in April 1997 is in connection with back problems.  Continuity is not established by the Veteran's own statements or shown by the clinical record.  

Furthermore, no competent evidence causally relates a current bilateral foot disability to service.  The VA examiner included a recitation of the Veteran's reported history of foot complaints during his first period of service, but ultimately concluded that the currently diagnosed foot condition was not related to service because of an absence of treatment in service.  As the Board has determined that the Veteran's statements as to continuity of symptomatology during service are not credible, the fact that the examiner did not consider those assertions, does not render that opinion inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran himself believes that a causal relationship exists between his current bilateral pes planus disability and active service.  However, the question of etiology here involves complex medical issues that he, as a layperson, is not competent to address. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral foot disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


